Case 3:17-cv-00601-MHL Document 78-8 Filed 03/08/19 Page 1 of 1 PageID# 955



                                                           EXHIBIT H
                       j-




                                                            PRESS FIRMLY TO SEAL                        PRIORITY MAIL
                                                                                                      POSTAGE REQUIRED




                                              mtB.il
                                                              I FROM:
                            us POSTA^AID
                                          Origin: 85201
                                          12/01/18
                                          0352260400-01



                PRIORITY MAIL 2-Da
                                          0 Lb 1.50 Oz


       EXPECTED DELIVERY DAY: 12/04/-18         1006           ""S^sotO            o">o   ^
                                                            ^5^ "7^/7- /9^e
       SHIP


      ^°'252 7TH AVe
         NEW YORK NY 10001-7326
                                                              I                                / Ooo('
              USPS TRACKING NUMBER


                                                                                           P08L4L money ORDERS
                                                                                              rejf.MonJi

                                                                       cSSMESOTSQfl 5 r        2018-12-


         9505 5126 5248 8335 2439 23                                                                       and 00/100




                                     EPI4F July 2013        VISIT
       PSOOOO 1 0000 14             OD:12.5x9.5             ORDEF


                                                                        JOOOQpaOD 2
                                                                                              2 5 5L 2 50 7 5QQ,,,




                                                                                                    «efa/7

                                                          US POSTAGE
                                                                                          Origin: 85201
                                                                                          12/01/18
                                                                                          0352260400-01



                             PRIORITY MAIL 2-Day ®
                                                                                          0 Lb 1.50 Oz




  DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBT H-1
